By The Review Panel:
On September 30, 1976, the Senate of the United States by Senate Resolution 572, 94th Cong., 2d Sess. referred to the Chief Commissioner of the Court of Claims H.R. 6852, a bill for the relief of Colonel John T. Knight, pursuant to 28 U.S.C. §§1492 and 2509 with instructions to inform the Congress of the amount, if any, legally or equitably due from the United States to the claimant.
The Chief Commissioner referred the case to Trial Commissioner C. Murray Bernhardt for proceedings in *664accordance with the applicable rules and designated the above members of the Review Panel to consider the trial commissioner’s decision on the matter thus referred by the Senate.
On February 9, 1977, Commissioner Bernhardt reported his decision concluding that John T. Knight is due the net sum of $106,340.33, representing total retired pay of $160,594.67 offset by a credit of $54,254.34 for disability compensation received from Veterans Administration.
Upon careful consideration of Commissioner Bernhardt’s report, the Review Panel is in unanimous agreement with his opinion, findings, and conclusions, except for a minor modification, as hereinafter set forth. The Review Panel, therefore, without oral argument adopts the same (with a minor modification) as the basis of its recommendation that plaintiff has a valid legal claim against the United States and that the amount of $106,340.33 is due from the United States to the plaintiff.
This determination is accordingly submitted to the Chief Commissioner for transmittal to the Senate of the United States.
Report Of The Trial Commissioner
Bernhardt, Commissioner:
On September 11, 1973, pursuant to H. Res. 240, 92d Cong., 1st Sess., the Chief Commissioner of the Court of Claims forwarded to the Speaker of the House of Representatives the opinion of the Review Panel on the claim of John T. Knight for disability retirement compensation (202 Ct. Cl. 1043 (1973)). He recommended that, but for the bar of the statute of limitations, the claimant would have a legal claim against the United States, and further, that on the facts of the case the bar of limitations should be lifted.
No further legislative action was taken in the 92d Congress following the Chief Commissioner’s report. In the 94th Congress S. Res. 572 was passed on September 30, 1976, referring to the Chief Commissioner H.R. 6852, a bill for the relief of the same John T. Knight, with instructions to report to the Senate his findings of fact and conclusions as to the claimant’s legal or equitable entitlement from the United States.
*665Following receipt of S. Res. 572, and the filing of a new petition by the. claimant (Cong. Ref. Case No. 7-76), a call was issued by the Chief Commissioner on the General Accounting Office for computation of the claimant’s disability retirement pay from the date of his release from active duty on October 19, 1947. On December 30, 1976, the General Accounting Office advised that disability compensation pay due the claimant through December 31, 1976, totalled $160,594.67, less offsets of $54,254.34 for Veterans Administration disability compensation received, for a net amount due of $106,340.33. The parties have accepted the computation, although the defendant remains opposed to waiver of the statute of limitations. Since the original opinion of the Review Panel as transmitted to the Congress by the Chief Commissioner recommended that circumstances justified waiver of the statutory bar, and since further in all other respects the said original opinion of the Chief Commissioner is not challenged by the parties nor is there any request or purpose in a retrial of the issues, it is found that through December 31, 1976, the claimant is due the net sum of $106,340.33, representing total retired pay of $160,594.67 offset by a credit of $54,254.34 for disability compensation received from Veterans Administration.